El Juez Asociado Señoh De Jesús
emitió la opinión del tribunal.
En el juicio seguido contra Gregorio Rodríguez Ferrer por un delito de mutilación, el jurado lo declaró culpable de acometimiento y agresión con circunstancias agravantes, y fue sentenciado a la pena de odio meses de cárcel, sin costas.
Apeló para ante este tribunal y en el alegato que pre-sentó arguye que la sentencia debe ser revocada porque la prueba que desfiló ante el jurado es contradictoria; porque el jurado, al apreciar la evidencia, no tuvo en cuenta la pre-sunción de inocencia que la ley concede a favor de todo acusado, y en último término que la pena es excesiva.
El mero hecho de ser la prueba contradictoria no implica que la sentencia deba ser revocada, a menos que de los autos resulte que el jurado cometió error manifiesto en su apreciación o que actuó movido por pasión, prejuicio o parcialidad. En el presente caso la prueba no revela tales circunstancias. Por el contrario, de la de cargo resulta que hallándose el agredido jugando dómino con otros amigos en una casa donde se celebraba un velorio, llegó el acusado en estado de embriaguez y pretendió tomar parte en el juego, a lo que no accedieron el agredido y sus compañeros; que se retiró el acusado y algún tiempo después volvió e infirió una herida en la cara al agredido con una navaja.
De la de descargo resulta que el agredido y sus amigos atacaron al acusado y éste en defensa propia le infirió la herida de que hemos hecho referencia.
*750El jurado no dió crédito a la prueba de descargo y sí a la de cargo, pero estimando que el delito cometido era el de acometimiento y agresión con circunstancias agravantes y no el de mutilación, redujo la calificación y trajo el vere-dicto que motivó la sentencia apelada. No cometió error alguno el jurado al dirimir el conflicto de la evidencia en la forma en que lo hizo.
Tampoco existe el segundo error, porque la presunción de inocencia que acompañó al acusado hasta el momento de llegar a un veredicto cesó en ese momento y quedó destruida, a juicio del jurado, por la prueba de cargo.
El tercero y último de los errores señalados por el apelante carece de fundamento, pues el máximo que señala el Código Penal para el delito de acometimiento y agresión con circunstancias agravantes es dos años de cárcel, y como la pena de ocho meses impuesta al acusado está comprendida dentro de los límites de la fijada para este delito, actuó correctamente la corte sentenciadora al imponer dicha pena, especialmente habida cuenta de la naturaleza de la agresión.

Procede, por lo expuesto, confirmar la sentencia apelada.